Citation Nr: 1417133	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and March 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2013, the Board remanded the claims to afford the Veteran a hearing.  In February 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing appears in the claims file.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain the Veteran's Social Security Administration (SSA) records and to schedule the Veteran for VA examinations.

The Veteran contends his current psychiatric disability, specifically schizophrenia, began during active service as a result of difficulties with drill instructors.  After visiting a psychiatry clinic while in service, he alleges he was told he would never amount to anything and it was recommended that he separate from the service; he contends his psychological problems existed since that time.  See February 2014 Hearing Transcript; February 2014 Statement in Support of Claim.

Service treatment and personnel records indicate the Veteran was evaluated by the Neuropsychiatric Unit for suitability to remain in the Marines.  The record shows he was "counselled on unsatisfactory performance in recruit training" and advised that "failure to make an effort to overcome his deficiencies in a reasonable time could result in discharge."  See March 1974 Form 1070.  Less than two months after enlistment, a recommendation for discharge for reason of "Unsuitability on basis of Character and Behavior Disorder" was made.  In early April 1974, a DAB Referral indicated that the Veteran was "a slow, unmotivated recruit who has experienced difficulty with every aspect of recruit training." The records indicated unauthorized absence and that the Veteran was placed in a permanent motivation platoon; however, he did not improve in training and expressed a desire to go home.   It was indicated on an Aptitude Board Report Cover Sheet that the "[r]eason for discharge existed prior to enlistment and would have been difficult to detect by the Recruiting Station/Medical Examining Facility prior to enlistment."  The Veteran signed the Medical Detachment paperwork indicating that he was considered to be unsuitable for service and that he understood that he was not being discharged for medical reasons.  The reports showed no mental or physical condition which would warrant separation from service due to disability.

Private treatment reports indicate the Veteran has been seen at different times for psychiatric symptoms such as depression and auditory hallucinations.  The records show the earliest date the Veteran sought private treatment was 1998, 15 years after separation from service.  However, evidence reflects that the Veteran may have been receiving social security disability benefits prior to 1998 due to his mental condition.  The United States Court of Appeals for Veterans Claims has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996). 
Notably, in September 2006, a VA staff psychologist wrote in a treatment record that the Veteran was seen by a psychiatrist while in the marines and his current illness, diagnosed as paranoid schizophrenia, "likely began while veteran was in service."  This opinion was not supported by any rationale and therefore, it can be afforded no probative weight and the Board cannot rely on it to grant the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (A medical opinion conclusion must be supported "with an analysis that the Board can consider and weigh against contrary opinions.")

In this case, the Board concludes there is insufficient evidence to decide the claim.  The social security records may be enlightening as to the etiology and history of the Veteran's psychological problems  and shed light on when symptoms manifested.  On remand, the RO should obtain the social security records and associate them with the claims file.  In addition, the RO should give the Veteran the opportunity to provide further evidence or identify treatment records that do not yet appear in the record, if any.

When certain conditions are met, VA's duties to notify and assist veterans includes the obligation to provide the veteran with a VA examination in connection with his claim.  Here, the Veteran served on active duty for 2 months and 7 days and, although he did see a psychiatrist during service, a mental health condition was not identified.  It was concluded that the Veteran had a Character and Behavioral Disorder that had existed prior to service and was not detectable upon examination.  Nonetheless, in order to preclude further remand should the contents of the social security records trigger the need for an examination, the RO should schedule the Veteran for an examination to have a VA psychiatrist or psychologist review the entirety of the record and opine as to whether the Veteran's schizophrenia is at least as likely related to service as it is to some other cause or factor.  

In regard to his claim for service connection for a right knee disability, the Veteran asserts that he injured his knee during training and that he has experienced pain in his knee since that time.  See March 2009 Notice of Disagreement; February 2014 Hearing Transcript.
Initially, the Board notes that there is evidence suggesting a right knee condition existed prior to the Veteran's entrance into active service in February 1974.  The Veteran checked "trick" or locked knee on his February 1974 enlistment examination Report of Medical History and it was noted that his right knee "hurts occasionally."  In addition, in three March 1974 service treatment records, the Veteran indicated he had fallen on his knee 6 months prior while playing basketball and had experienced pain since that time.  However, the Veteran's February 1974 entrance examination report shows that the Veteran's lower extremities were clinically evaluated as normal.  The examiner noted: "Rt. Knee-NCD [not considered disqualifying] (see consultant's report)."  A consultant's report at the time of enlistment does not appear in the service treatment records and no diagnosis was noted.  The Veteran was found qualified for enlistment and fit for duty.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) , and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."   Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  Given this, the Board finds that the presumption of sounded attaches in this case.

To rebut the presumption of soundness, VA must demonstrate that there is clear and unmistakable evidence that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. § 1111.  In other words, it is the government's burden to show that it is undebatable both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).
Here, the Board finds that the presumption of soundness has not been rebutted.  Although there is evidence that the Veteran injured his knee prior to service, the record does not contain clear and unmistakable evidence that the knee injury was not aggravated during service.  In cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence.  See Wagner, 370 F.3d at 1094-1096. 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The VA's duty to assist the Veteran includes providing an examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence that the Veteran currently has arthritis in his right knee.  In addition, there are treatment records during service indicating treatment for pain in his right knee leading to a provisional diagnosis of chondromalacia.  See March 10, 1974 Orthopedic Consultation Report.  There is an indication that the Veteran has suffered from knee pain for many years and his lay statements suggest a similiarity between the symptoms experienced in service and those existing today.  The Board finds that based on the evidence, the Veteran is entitled to a VA examination to address whether there is a nexus or connection between the Veteran's current disability and service.


Accordingly, the case is REMANDED for the following action:

1.  The RO must request the Veteran's Social Security records for association with the claims file.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2013).

2.  Contact the Veteran regarding any VA or non-VA treatment records he is aware of that do not yet appear in the claims file.  Obtain all outstanding VA treatment records.  

For any identified non-VA treatment records that may be outstanding, have the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA.  Then, request all identified records from the appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file.

3.  The RO should refer the Veteran's claims file to a suitably qualified VA psychiatrist or psychologist for an opinion as to whether any diagnosed acquired psychiatric disorder, to include schizophrenia, is causally or etiologically related to active duty, to include the Veteran's reported negative confrontations with drill instructors.  In this regard, the examiner should state whether the symptoms which were noted to be a Character and Behavior Disorder in service were at least as likely the symptoms of an acquired psychiatric disorder, to include schizophrenia.

A copy of this remand and the claims file, to include the transcript of the Veteran's February 2014 hearing, must be made available to the examiner.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of any current right knee disability.  The claims file must be provided to the examiner for review in connection with the examination. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

 After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current right knee disability, to include degenerative joint disease (a.k.a. arthritis), was incurred in or due to the Veteran's active service.  The examiner should specifically note the service treatment records pertaining to the right knee and the provisional diagnosis of chondromalacia on the March 10, 1974 Orthopedic Consultation Report.

Notably, chrondromalacia patellae is "softening of the cartilage on the articular surface of the patella."  Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007).  Osteoarthritis indicates degeneration of the cartilage.  See id. at 152.  The examiner should provide an opinion as to whether chondromalacia, if it existed during service, may have led to the Veteran's diagnosis of arthritis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
 
5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


